DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on November 8, 2021.  Claims 1 – are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2021 is acknowledged and being considered by the examiner.

Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 63/025,574 filed May 15, 2020 has been received and acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and systems for delivery verification.  Therefore, these claims are being interpreted as falling into one of the statutory categories.

Claims 1, 9 and 17 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All limitations outside of the recited additional elements describe an abstract idea of certain methods of organizing human activity for commercial interactions.  
Claim 1 recites the following additional elements: 
An apparatus configured to provide delivery verification, the apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least perform the abstract idea.
Claim 17 recites the following additional elements:
A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to, when executed by a processor of an apparatus, cause the apparatus to perform the abstract idea.

The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements, as noted above, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Claim 9 is a method claim and comprises the 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  As stated above, claim 9 has no additional elements aside from the judicial exception.  The claims are not patent eligible. 

Claims 2 – 8, 10 – 14 and 18 - 20 are dependents of claim 1, 9, and 17 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The judicial exception in claims 7, 8, 15, and 16 is not integrated into a practical application because the additional elements of “an estimated time of arrival (ETA) database” and “a reverse geocoding database” amounts merely to applying the judicial exception on generic computer components.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The remaining dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 10, 13 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030149674 A1 to Good et al (hereafter Good) in view of US 20170262804 A1 to Shroff et al (hereafter Shroff).

Claims 1, 9 and 17. 
An apparatus configured to provide delivery verification, the apparatus comprising at least one processor (Good [0024] Application server and web server; Fig. 1) and at least one memory (Good [0024] database; Fig. 1) storing computer program code (Good [0024] software 11; Fig. 1), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: (Good [0012] The present invention provides a system and method for obtaining refunds and information from shipment carriers for failure to meet guaranteed delivery schedules and other shipment related information.)
determine an estimated time of delivery to a respective delivery location, (Good [0028] The monitoring system 10 captures and/or calculates an expected delivery date … The expected delivery 45 includes the delivery date and time as well as other important delivery information important to the user or shipment such as an associated person, delivery location…)
determine a delivery time at which a delivery attempt or a delivery was indicated to be made to the respective delivery location; (Good [0030] During the calculation step 49, the monitoring system 10 sends out a request for each shipment 12 to the carrier's database 18 for tracking details. The carrier's database 18 then responds, or the actual delivery dates are obtained another way such as via an imported field.  In the preferred configuration the monitoring system 10 parses the response for delivery status, and the last scan date.backslash.time.)
perform a comparison of the delivery time to the estimated time of delivery; (Good [0029] Next a database checking system step 52 compares the expected delivery 45 on the shipment list 51 to the actual delivery date contained in the carrier's tracking system database 18. The database checking system step 52 checks to identify late shipments by comparing the expected date to the actual delivery date, also referred to as a receiving date, listed in the carrier's database 18.) and
differently verify the delivery attempt or the delivery to the respective delivery location depending upon the comparison of the delivery time to the estimated time of delivery. (Good [0031] If the shipment has then been delivered, the monitoring system 10 checks the last scan date.backslash.time against the expected (calculated or otherwise estimated) delivery date.backslash.time. If the actual delivery date.backslash.time is past the expected delivery (date/time) the shipment is marked as late. If the shipment is not late, it is marked as on time…; The examiner notes that the designation of a late delivery is a different form of verification from a delivery made on time.)

Regarding the following limitations,
wherein the estimated time of delivery is at least partially based upon a first location along a delivery route and the respective delivery location; 
Good teaches [0029] “This step takes the user's shipment list 51 which includes one or more carrier specific data items including information about shipments that were shipped for the user by that carrier.”  Good further teaches [0030] “If the shipment does not have a ship date, the response is searched automatically for a ship date, and if still not found, one of the dates such as origin scan, pickup scan or pickup manifest received is sought for. Once the ship date (or timing initiation date) is known or determined, the processing system can compute the expected delivery and confirm that the package has been delivered”.  The teachings of Good suggest that the estimated time of delivery is at least partially based upon a first location along a delivery route and the respective delivery location.  
However, to the extent that Good doesn’t explicitly teach the limitation, Shroff teaches determining an estimated time of delivery based upon a first location along a delivery route and the respective location. (Shroff [0060] “FIG. 4 is an exemplary process for estimating times, windows, ranges, and/or similar words used herein interchangeably based on historical information/data. In some implementations, the process 400 for estimating pick-up/delivery 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Shroff with the teachings of Good with the motivation that “If the recipient wants to be home to accept delivery, the recipient may then watch the estimated location of the vehicle to make sure he/she plans to be home before the delivery vehicle gets close to the destination location.” (Shroff [0077])

Regarding claim 9, see above relevant rejection of claim 1.  In addition, Good teaches,
A method for delivery verification, the method comprising: (Good [0019] The shipment monitoring system 10 and associated method verify the date and time the shipments are due at their respective destinations and compare those dates, times, and destinations to the delivery attempts.)

Regarding claim 17, see above relevant rejection of claim 1.  In addition, Good  teaches,  
A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to, when executed by a processor of an apparatus (Good [0024] software 11 and database; Fig. 1), cause the apparatus to:

Claims 2, 10, and 18. Using the language of claim 2 variant, Good in view of Shroff teaches the apparatus according to Claim 1.  Good further teaches,
wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to differently verify the delivery attempt or the delivery by verifying the delivery attempt or the delivery to the respective delivery location in an instance in which the delivery time is within a predefined window of time about the estimated time of delivery.  (Good [0031] If the shipment has then been delivered, the monitoring system 10 checks the last scan date.backslash.time against the expected (calculated or otherwise estimated) delivery date.backslash.time. If the actual delivery date.backslash.time is past the expected delivery (date/time) the shipment is marked as late. If the shipment is not late, it is marked as on time…)

Claims 5, 13 and 20.  Using the language of claim 5 variant, Good in view of Shroff teaches the apparatus according to Claim 1.  Good further teaches,
wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to differently verify the delivery attempt or the delivery by identifying the delivery attempt or the delivery to the respective delivery location to be unverifiable in an instance in which the delivery time is outside of the predefined window of time about the estimated time of delivery.  (Good [0031] If the shipment has then been delivered, the monitoring system 10 checks the last scan date.backslash.time against the expected (calculated or otherwise estimated) delivery date.backslash.time. If the actual delivery date.backslash.time is past the expected delivery (date/time) the shipment is marked as late.)

Claims 6 and 14.  Using the language of claim 6 variant, Good in view of Shroff teaches the apparatus according to Claim 1.  
wherein the first location along the delivery route comprises a location at which a delivery vehicle is parked in preparation for making the delivery attempt or the delivery to the respective delivery location, and wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to determine the estimated time of delivery by determining the estimated time of delivery at least partially based upon the location at which the delivery vehicle is parked and the respective delivery location.
However, Shroff teaches the technique of determining an estimated time of arrival based upon a location in which the delivery vehicle is parked and the respective delivery location when the delivery driver is walking to the service location ([0078] With reference to FIG. 7A, the “exact” (primary) address clustering/grouping level depicts thresholds set to a level where the delivery address location is essential the serviceable point. The “vehicle stop” level depicts thresholds that are set for the situation where a delivery vehicle is parked and the driver is walking around to multiple proximate delivery serviceable points.  [0083] To address serviceable points that are located close to one another, vehicle-stop clustering/grouping is an option to associate serviceable points. For example, both 123 Main Street and 125 Main Street may have deliveries completed within 27 meters and at 36 seconds of one another.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Shroff with the teachings of Good with the motivation that it “Allow carriers to provide highly accurate estimated pick-up/delivery windows. The customized estimated pick-up/delivery windows, in turn, enhances the user experience.” (Shroff [0014]).  

Claims 7 and 15.  Using the language of claim 7 variant, Good in view of Shroff teaches the apparatus according to Claim 1.  
wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to determine the estimated time of delivery by determining the estimated time of delivery based upon reference to an estimated time of arrival (ETA) database that provides information regarding an elapsed time to travel between locations associated with the first location and the respective delivery location. 
However, Shroff teaches the technique of using a historical ETA when determining estimated time of delivery ([0061] “In some implementations, the historical information/data may be processed by the carrier computing entity 100 for the configurable time period to determine average delivery times for each day, each service level for each day, each route for each day, combinations thereof, and/or the like. For example, with reference to FIG. 5B, the average for all routes on Tuesdays at the first serviceable point is 1:46 PM based on the estimated delivery times at 2:00 PM, 1:30 PM, and 2:05 PM.”).
The reason to combine the teachings of Shroff with the teachings of Good would persist from claim 6.  

Claims 8 and 16.  Using the language of claim 8 variant, Good in view of Shroff teaches the apparatus according to Claim 1.  Good does not teach the following limitation, 
wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to determine the estimated time of delivery by determining the estimated time of delivery based upon reference to a reverse geocoding database that provides information regarding a latitude, longitude and altitude of a location associated with the first location and the respective delivery location.
However, Shroff teaches the technique of using reverse geocoding when determining estimated time of delivery ([0057] “For instance, the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points, the 
The reason to combine the teachings of Shroff with the teachings of Good would persist from claim 6.  

Claims 3, 4, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030149674 A1 to Good, in view of US 20170262804 A1 to Shroff, and further in view of US 20140351164 A1 to Ballenger et al (hereafter Ballenger).  

Claims 3, 11, and 19.  Using the language of claim 3 variant, Good in view of Shroff teaches the apparatus according to Claim 1.  Regarding the following limitation, 
wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to differently verify the delivery attempt or the delivery by requiring additional evidence beyond the delivery time to verify the delivery attempt or the delivery to the respective delivery location in an instance in which the delivery time is outside of the predefined window of time about the estimated time of delivery.
Good teaches determining if the delivery to the respective delivery location in an instance in which the delivery time is outside of the predefined window (i.e. the delivery is late compared to the estimated time of delivery), as shown above in claim 1.  Good further teaches, see at least [0024], determining if a delivery is outside the predefined estimated time of delivery is for 
However, Ballenger teaches the technique of verifying a delivery by requiring additional evidence ([0052] The driver may then deliver each of the packages and verify, via photo verification, either by prompt or no prompt, or complete any other specific instructions for the delivery for each house.)  Ballenger is applicable to the teachings of Good as they both share characteristics and capabilities, namely, they are both directed to confirming the delivery of packages.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Ballenger with the teachings of Good with the motivation that “the accurate and timely delivery of the goods being subscribed to at the individual's residence, place of business or other location are of utmost importance to the subscriber and the business providing such material. The confirmation of such delivery of the goods to a specific address also may be necessary to ensure proper customer satisfaction…” (Ballenger [0005]).

Claims 4 and 12.  Using the language of claim 4 variant, Good in view of Shroff, and further in view of Ballenger teaches the apparatus according to Claim 3.  Good does not teach the following limitation,
wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to require additional evidence by causing a prompt to be provided requesting that a photograph of at least a portion of the respective delivery location be captured.  
However, Ballenger teaches the technique of verifying a delivery by prompting for additional evidence of a photograph of the delivery ([0052] The driver may then deliver each of the packages and verify, via photo verification, either by prompt or no prompt, or complete any other 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628